-Separate appeals from awards and decisions of the Workmen's Compensation Board. Claimant is a glazier employed in New York and paid the New York scale from New York. He testified he worked “around the country” and “wherever I am sent.” The work took him into various States and some of it was performed in New York. The employer told him where to go and paid his traveling expenses. He sustained one injury in Maryland on January 29, 1948, and another one a little over a month later at Parlin, New Jersey, on March 1, 1948. This is transitory work within the definition of Matter of Cameron, v. Ellis Constr. Co. (252 N. Y. 394) and Matter of Baduski v. Gumpert Go. (277 App. Div. 591). The case is much stronger than Matter of Vatouios v. Markakis (298 N. Y. 733) where the transitory nature of the work seems to have been within Pennsylvania. The fact there were two accidents within a short time in two different States while claimant was engaged in the same work for the New York employer stresses the importance of a single workmen’s compensation jurisdiction, and under the rule now settled, jurisdiction is in New York. Awards affirmed, with costs to the Workmen’s Compensation Board. Foster, P. J., Brewster, Bergan and Coon, JJ., concur; Heffernan, J., taking no part.